Case: 14-10469   Date Filed: 10/02/2014   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10469
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 9:13-cr-80044-KAM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MARQUIS VONTERRE JONES,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (October 2, 2014)

Before WILSON, HILL and ANDERSON, Circuit Judges.

PER CURIAM:
                 Case: 14-10469       Date Filed: 10/02/2014      Page: 2 of 4


      Marquis Vonterre Jones appeals the district court’s imposition of his total

70-month sentence following his conviction on 4 counts of bank robbery, in

violation of 18 U.S.C. § 2113(a). On appeal, Jones argues that his sentence is

unreasonable because the district court failed to give proper consideration to the

factors in 18 U.S.C. § 3553(a) when electing to run 52 months of his sentence

concurrent to his then-anticipated state court sentence on unrelated charges, with

the remaining 18 months to be served consecutively. 1 Jones contends that the

sentence was much higher than necessary to comply with the purposes of the

sentencing, and that a number of the § 3553(a) factors support a more concurrent

sentence with his state court sentence.

      We review the reasonableness of a sentence under an abuse of discretion

standard. United States v. Kuhlman, 711 F.3d 1321, 1326 (11th Cir. 2013). In

reviewing sentences for reasonableness, we determine first whether the district

court committed any “significant procedural error,” and second whether the

sentence was “substantively reasonable under the totality of the circumstances.”

United States v. Turner, 626 F.3d 566, 573 (11th Cir. 2010). The party challenging

the sentence has the burden of establishing that the sentence is unreasonable. Id.

      A district court is not required “to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)


      1
          Jones since was sentenced in state court to 12 years’ imprisonment.
                                                2
              Case: 14-10469     Date Filed: 10/02/2014   Page: 3 of 4


factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). An

acknowledgment that the court considered the defendant’s arguments and the

§ 3553(a) factors is adequate. Id. at 1330. Additionally, the weight given to each

factor is “a matter committed to the sound discretion of the district court.” United

States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007) (citation omitted).

      Federal law prefers consecutive sentencing when imprisonment terms are

imposed at different times. United States v. Ballard, 6 F.3d 1502, 1506 (11th Cir.

1993); see also 18 U.S.C. § 3584(a) (providing that “[m]ultiple terms of

imprisonment imposed at different times run consecutively unless the court orders

that the terms are to run concurrently”). However, district courts generally have

the discretion to decide whether or not a sentence will run concurrently or

consecutively to other state sentences that are anticipated but not yet imposed.

Setser v. United States, 566 U.S. ___, ___, 132 S. Ct. 1463, 1468, 182 L. Ed. 2d 455

(2012); see U.S.S.G. § 5G1.3, comment. (backg’d) (2013) (providing that

sentencing courts have discretion to run a federal sentence concurrently or

consecutively to anticipated state sentences, but only after considering the

§ 3553(a) factors, any applicable guidelines, and any relevant policy statements by

the U.S. Sentencing Commission). The district courts have discretion to impose a

federal sentence consecutive to an unrelated state sentence not yet imposed for

pending state charges. Ballard, 6 F.3d at 1510; see also United States v. Andrews,


                                          3
              Case: 14-10469     Date Filed: 10/02/2014    Page: 4 of 4


330 F.3d 1305, 1306-07 (11th Cir. 2003) (reaffirming Ballard’s holding that the

district court has the authority to impose a consecutive sentence to an unimposed

future state sentence). Likewise, a district court is authorized to make a federal

sentence concurrent to a state sentence not yet imposed for pending state charges.

United States v. McDaniel, 338 F.3d 1287, 1288 (11th Cir. 2003). This discretion

is predicated, however, on the court’s consideration of the factors set forth in

§ 3553(a). 18 U.S.C. § 3584(b); U.S.S.G. § 5G1.3, comment. (backg’d) (2013).

      Upon review of the record and after consideration of the parties’ briefs, we

affirm.

      The imposition of Jones’s sentence was reasonable. The district court

properly considered the § 3553(a) factors, and did not abuse its discretion by

giving significant weight to the aggravating factors, in electing not to run Jones’s

sentence fully concurrent to his state sentence. It was within the district court’s

discretion to decide how much of his federal sentence should be imposed partially

consecutive to his then-anticipated state court sentence, and the sentence met the

goals encompassed within § 3553(a).

      AFFIRMED.




                                           4